— Respondent was admitted to the Bar by this court on September 30, 1937. Petitioner moves to confirm the report of the Referee which sustained two charges of misconduct: neglect of a client’s action for divorce and service of a copy of a pleading bearing a false verification. The record supports the Referee’s findings and the motion to confirm the Referee’s report is granted. While respondent’s neglect of the divorce action has been established, we find in partial mitigation that respondent made a number of appearances on behalf of his client in Family Court and obtained a support order and a protective order for her. In addition, it appears that service of a copy of a pleading bearing a false verification was not deliberate since respondent mistakenly believed that the original pleading had been verified by his client. In determining the appropriate measure of discipline to be imposed upon respondent for his misconduct, we have given due consideration to the seriousness of each of the charges as well as the mitigating circumstances previously mentioned, and we have determined that the ends of justice will be adequately served in this instance by a censure. Respondent censured. Mahoney, P. J., Greenblott, Sweeney, Kane and Herlihy, JJ., concur.